DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 10-22 are withdrawn. Claims 1-9 are examined below.
Response to Arguments
Applicant’s arguments/amendment, see Applicant Arguments/Remarks Made in an Amendment, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below in view of Pappas et al. (US 20120245702 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 contains the limitations “a second cavity opening”. Claim 1 also contains the limitation “a second cavity opening”. It is unclear whether claim 2 is referring to the same opening as Claim because the lack of the word “the” in front of the Claim 2 limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappas et al. (US 20120245702 A1).
Regarding Claim 1, Pappas teaches a shoulder implant with an insert component for use with a glenosphere (e.g. Fig. 4(a)-(c), element 56; [0032], [0046]-[0049]), comprising: an insert body including first surface (e.g. Labeled A in Annotated Figure 4(a) below), a second surface (e.g. Labeled B in Annotated Figure 4(a) below), and a third surface (e.g. the surface that label 60 touches in Fig. 4(a) and the wall labeled C in Annotated Figure 4(a) below); the first surface configured to engage a bone (e.g. [0046]-[0049]); the second surface spaced from the first surface and cooperating with the first surface to define at least one first channel passing from the second surface through the insert body to the first surface (e.g. Fig. 4(a), element 26), the at least one first channel configured to receive an engagement member (e.g. First channel, element 26, is shaped to receive an engagement member); the third surface located between the first surface and the second surface (e.g. Surface labeled C in Annotated Figure 4(a) below is between second surface, labeled  B, and first surface, labeled A), a curved portion of the third surface extending into the insert body (e.g. Labeled C in Annotated Figure 4(a)), the curved portion shaped to contact a bone engagement member (e.g. [0037], [0046]); and a cavity defined within the insert body (e.g. The recess portions, element 58, and the through-hole, element 36, define a cavity), the cavity including a first cavity opening defined by the first surface (e.g. Labeled D in Annotated Fig. 4(a) below), and a second cavity opening defined by the second surface (e.g. The opposite end of the bore, element 38, in Fig. 4(a)) the cavity defining a first cavity region (e.g. The Arcuate shaped section of the cavity, labeled E in Annotated Figure 4(a) below) and a second cavity region  (e.g. The rectangular section of the cavity, labeled F in Annotated Figure 4(a) below ) each coextensive with a third cavity region (e.g. The tube portion of the cavity in the bore, element 38, Fig. 4(a)), the first cavity region and second cavity region each having a cavity diameter greater than a diameter of a plate engagement member (e.g. The cavity region is designed to accept an engagement members, elements 28, 30, which secure the insert to the main body, see Fig. 4(b)).

    PNG
    media_image1.png
    477
    688
    media_image1.png
    Greyscale

Regarding Claim 2, Pappas teaches a shoulder implant further comprising a fourth surface  (e.g. the tubular surface of the bore, element 38)) extending from the third surface, the fourth surface defining a second cavity opening of the cavity opposite the first cavity opening  (e.g. It is unclear whether the fourth surface is supposed to define an opening in addition to the second cavity opening that claim 1 describes or if the fourth surface is supposed to define the same opening described in Claim 1 because of the language “a second cavity opening”. Thus the language is considered met defining the same opening described in claim 1; The tubular surface of the bore, element 38, defines the second cavity opening on the opposite side of the opening shown in Fig. 4(a) in the second surface). 
Regarding Claim 5, Pappas teaches a shoulder implant wherein the cavity is between the third surface and the at least one channel (e.g. A portion of the cavity, labeled E and F in Annotated Figure 4(a) above, is between an outer portion of the third surface, the wall portion labeled C in Annotated figure 4(a) above, and the first channel, element 26).
Regarding Claim 6, Pappas teaches a shoulder implant wherein a first arc length along a first rim of the first surface (e.g.  Labeled G in Annotated Figure 4(b)) is greater than a second arc length of the curved portion of the third surface (e.g. Labeled H in Annotated Figure 4(b)).
Regarding Claim 7, Pappas teaches a shoulder implant further comprising at least one second channel (e.g. element 62) on an opposite side of the at least one first channel from the cavity (e.g. cavity defined by elements 58 and 36), the at least one second channel configured to receive a bone fixation member configured to secure the insert component to the bone (e.g. [0046]).
Regarding Claim 8, Pappas teaches a glenoid implant wherein a first plane parallel to a first opening of the at least one first channel defined by the second surface is spaced from a second plane parallel to a second opening of the at least one second channel (e.g. The openings of the channels, elements 62 and 26, are spaced apart and thus the planes parallel to them are).
Regarding Claim 9, Pappas teaches a glenoid implant wherein the at least one second channel defines a second channel axis that is not parallel to a first channel axis defined by the at least one first channel (e.g. the axes of channels 62 and 26 are not parallel). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al. (US 20120245702 A1).
Regarding Claim 3, Pappas does not disclose the following features wherein at least one first channel defines a first channel axis parallel to a cavity axis defined by the cavity, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first channel, element 26, and the cavity, element 38 and element 60 combined, parallel as it has been held by the courts that a mere change in shape or configuration, without persuasive evidence that the particular shape or configuration is significant, is a common practice which requires only ordinary skill in the art and is considered routine. MPEP 2144.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al. (US 20120245702 A1) as applied to claims 1-3 and 5-9 above, and further in view of Winslow et al. (US 20140257499 A1).
Regarding Claim 4, Winslow teaches a glenoid implant wherein the first surface is configured to promote bone growth (e.g. [0080]).
Winslow and Pappas are concerned with the same field of endeavor as the instant claims, namely, shoulder prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pappas such that the bone engaging surface of the implant promotes bone ingrowth as taught by Winslow in order to allow secure the implant device to a bone defect site (e.g. Winslow, [0080]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0045323 A1 discloses an insert for use with a glenoid implant (Figure 12A and 12B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774     

/YASHITA SHARMA/Primary Examiner, Art Unit 3774